Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 8, 2016

                                      No. 04-16-00304-CV

                       PLATINUM RECOVERY & RECYCLING, LLC,
                                    Appellant

                                                v.

                             A-1 SPECIALIZED SERVICES, INC.,
                                         Appellee

                  From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 12-1428-CV
                             Honorable William Old, Judge Presiding


                                         ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice


        Appellee’s motion for extension of time to file a brief and motion to extend submission
date is granted in part. We order appellee’s brief due November 18, 2016. The appeal will be
submitted on briefs only on November 18, 2016.

           It is so ORDERED on November 8, 2016.

                                                      PER CURIAM



           ATTESTED TO: ______________________________
                        Keith E. Hottle
                        Clerk of Court